Ex parte Davis                                                      






NO. 10-90-155-CV

IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

EX PARTE DAVID BEALL DAVIS


* * * * * * * * * * * * *

 Original Proceeding

* * * * * * * * * * * * *

O P I N I O N

* * * * * * *
          This is an original habeas corpus proceeding.  David Davis' ex-wife, Dian, asked the
County Court at Law of Ellis County to hold him in contempt for failing to pay $13,653.01 in
court-ordered child support and for failing to make mortgage payments on land owned by the
parties but yet to be sold under the divorce decree.  The court entered the following order: "After
taking testimony, the Court finds the arrearage to be $13,653.01.  The Respondent, David Bell
Davis, is ordered confined in the Ellis County Jail until he purges himself of the contempt by
paying the arrearage, $500.00 in attorneys fees and all costs of court to the Ellis County District
Clerks Office."  Davis contends the contempt order and commitment are void because they are not
specific enough to comply with section 14.33(a) of the Texas Family Code. See Tex. Fam. Code
Ann. §14.33(a) (Vernon Supp. 1991).
          A contempt order that imposes incarceration or a fine "must contain findings setting out
specifically and with particularity or incorporating by reference the provisions of the final order,
decree, or judgment for which enforcement was sought and the time, date and place of each
occasion on which the respondent failed to comply with the provision and setting out the relief
awarded by the court."  Id.  The order holding Davis in contempt and ordering him confined in
jail is void because it lacked the required specificity.  See Ex parte Holland, 790 S.W.2d 568 
(Tex. 1989).
          After hearing oral argument, a writ of habeas corpus is granted.  See Tex. R. App. P.
120(g).  Davis is ordered discharged.
 
                                                                                 PER CURIAM

Before Chief Justice Thomas, Chief Justice McDonald 
          (Retired) and Justice James (Retired)
Writ granted and Relator discharged 
Opinion delivered and filed January 31, 1991
Do not publish